DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
     Claims 1, 17 and 18 are objected to because of the following informalities: the abbreviation “PJL” in claim 1, 17 and 18 needs to spell out since "PJL" presents many phrases.  Such as, Printer Job Language, Peter John Lester Parenchymal Junctional Line.  Appropriate correction is required.  For prior art considerations, examiner treats "PJL" as Printer Job Language.   Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1 and “a controller” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a controller” in claim 1 is read as the item 20 having a CPU in Fig.1 and “a controller” in claim 17 is read as the item 20 having a CPU in Fig.1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrinegrounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
     Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1, 3-8, 10-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14, 19 and 20 of the copending Application No. 17,411,472 and further in view of Shima’877 (US 2007/0229877).
     With respect to claim 1, claim 1 of the copending Application No. 17,411,472 teaches an image forming apparatus comprising: a data interface; a non-volatile memory; and a controller configured to: obtain PJL data via the data interface (claim 1); 
     Claim 1 of the copending Application No. 17,411,472 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No. 17,411,472 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
     With respect to claim 3, which further limits claim 1, claim 1 of the copending Application No. 17,411,472 does not teach wherein the controller is further configured to: when print data is obtained as well as the obtained PJL data, add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed.  
     Shima’877 teaches add the target (EJL) data to the obtained (EJL) data with reference to the filter data stored in (the storage section) [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)]; and 
     when the added target (EJL)  data is (EJL)  data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target (EJL) data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No. 17,411,472 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed) because this will allow the print job to be printed more effectively.
     With respect to claim 4, which further limits claim 3, claim 14 of the copending Application No. 17,411,472 teaches that wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process [converted target PJL data is considered as the added target PJL data].
     With respect to claim 5, which further limits claim 1, claim 2 of the copending Application No. 17,411,472 teaches that a user interface, wherein the non-volatile memory is configured to store a plurality of types of filter data including the said filter data, and wherein the controller is further configured to receive, via the user interface, an operation to specify filter data from among the plurality of types of filter data stored in the non- volatile memory.
     With respect to claim 6, which further limits claim 1, claim 1 of the copending Application No. 17,411,472 does not teaches wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data.  
     Shima’877 teaches wherein the filter data stored in the memory further includes data for associating non-target (EJL) data [regarding to the error type data information shown in Fig.4] with corresponding target (EJL) data [regarding to the substitutive processing data information shown in Fig.4], the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process [the error type data information shown in Fig.4 is considered as the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process], and wherein the controller is further configured to, when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory, convert the obtained (EJL) data into the corresponding target (EJL) data associated with the non-target (EJL) data in the filter data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No. 17,411,472 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) having the error type information (non-target PJL data with corresponding target PJL data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data) because this will allow the print job to be printed more effectively.
     With respect to claim 7, which further limits claim 6,  claim 3 of the copending Application No. 17,411,472 teaches wherein PJL data obtainable by the controller includes: non-omitted-type PJL data with no elements omitted; and omitted-type PJL data with at least one element omitted, wherein the filter data includes a plurality of pieces of non-target PJL data associated with a plurality of pieces of PJL data, the plurality of pieces of PJL data including: first target PJL data associated with the non-omitted-type PJL data; and second target PJL data associated with the omitted-type PJL data, and wherein the controller is further configured to: when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the non-omitted-type PJL data, convert the obtained PJL data into the first target PJL data associated with the non-omitted-type PJL data in the filter data stored in the non-volatile memory; and when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the 41omitted-type PJL data, convert the obtained PJL data into the second target PJL data associated with the omitted-type PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 8, which further limits claim 7, claim 4 of the copending Application No. 17,411,472 teaches wherein the controller is further configured to determine whether the obtained PJL data matches at least a part of one piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory, for each of the plurality of pieces of non-target PJL data, and wherein the filter data is further configured in such a manner that determination as to whether the obtained PJL data matches at least a part of the non-omitted-type PJL data associated with the first target PJL data in the filter data stored in the non-volatile memory is made in priority to determination as to whether the obtained PJL data matches at least a part of the omitted-type PJL data associated with the second target PJL data in the filter data.
     With respect to claim 10, which further limits claim 8, claim 5 of the copending Application No. 17,411,472 teaches wherein the controller is further configured to, when determining that there exists non-target PJL data matching the obtained PJL data in the filter data stored in the non-volatile memory, terminate the determination for each of the plurality of pieces of non-target PJL data as to whether the obtained PJL data matches at least a part of one piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 11, which further limits claim 8, claim 6 of the copending Application No. 17,411,472 teaches wherein the filter data stored in the non-volatile memory includes: related non-target PJL data having data related to non-target PJL data; 42and related target PJL data associated with the related non-target PJL data, wherein the controller is further configured to: when determining that the obtained PJL data does not match a piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data, determine whether the obtained PJL data matches specific related non-target PJL data having data related to the said piece of non-target PJL data: and when determining that the obtained PJL data matches the specific related non-target PJL data having the data related to the said piece of non-target PJL data, convert the obtained PJL data into related target PJL data associated with the specific related non-target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 12, which further limits claim 11, claim 7 of the copending Application No. 17,411,472 teaches wherein the controller is further configured to: store the filter data in the non-volatile memory, with an index being associated with each of the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data: when determining that the obtained PJL data does not match a piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data, search for related non-target PJL data having data related to the said piece of non-target PJL data, based on the index associated with the said piece of non-target PJL data, and determine whether the obtained PJL data matches the related non-target PJL data found in the searching: and when determining that the obtained PJL data matches the found related non-target PJL data, convert the obtained PJL data into related target PJL data associated with the found related non-target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 13, which further limits claim 8, claim 8 of the copending Application No. 17,411,472 teaches, wherein the filter data includes L (L>2) pieces of non-target PJL data associated with K (K<L) pieces of target PJL data, and wherein the controller is further configured to: obtain L pieces of PJ L data via the data interface, separately L times in a 43one piece-by-one piece basis; each time a single piece of PJL data is obtained, determine which, of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data stored in the non-volatile memory, matches the obtained single piece of PJL data, for each of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data, thereby searching for a corresponding one of the L pieces of non-target PJL data that matches each of the obtained L pieces of PJL data; and when the corresponding one of the L pieces of non-target PJL data is found that matches each of the obtained L pieces of PJL data, convert the obtained L pieces of PJL data into the K pieces of target PJL data associated with the L pieces of non-target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 14, which further limits claim 8, claim 9 of the copending Application No. 17,411,472 teaches, wherein the filter data includes one or more pieces of non-target PJL data each of which includes L ([>2) pieces of data and is associated with corresponding target PJL data including K (K<L) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes L pieces of data, determine whether the obtained PJL data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including L pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including L pieces of data into the corresponding target PJL data that includes K pieces of data and is associated with the said one piece of non-target PJL data including L pieces of data in the filter data stored in the non-volatile memory.  
     With respect to claim 15, which further limits claim 8, claim 10 of the copending Application No. 17,411,472 teaches wherein the filter data includes one or more pieces of non-target PJL data each of which includes K (K<L) pieces of data and is associated with corresponding target PJL data 44including L (L>2) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes K pieces of data, deteimine whether the obtained PJL data matches one piece of non-target PJ L data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including K pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including K pieces of data into the corresponding target PJL data that includes L pieces of data and is associated with the said one piece of non-target PJL data including K pieces of data in the filter data stored in the non-volatile memory.  
     With respect to claim 16, which further limits claim 8, claim 11 of the copending Application No. 17,411,472 teaches wherein the plurality of pieces of non-target PJL data, associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory, are sorted, and wherein the controller is further configured to narrow down the sorted plurality of pieces of non-target PJL data in a binary search method, thereby searching for non-target PJL data matching the obtained PJL data.  
     With respect to claim 17, claim 19 of the copending Application No. 17,411,472 teaches an image forming system comprising: an information processing device; and an image forming apparatus comprising: a data interface; a non-volatile memory: and a controller configured to: obtain PJL data via the data interface. 
     Claim 19 of the copending Application No. 17,411,472 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJ L data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of the copending Application No. 17,411,472 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
       With respect to claim 18, claim 20 of the copending Application No. 17,411,472  teaches a non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an image forming apparatus comprising a data interface and a non- volatile memory, the instructions being configured to, when executed by the processor, cause the image forming apparatus to: obtain PJL data via the data interface.
     Claim 20 of the copending Application No. 17,411,472 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of the copending Application No. 17,411,472 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
Claim 2 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the copending Application No. 17,411,472, Shima’877 (US 2007/0229877) and further in view of Takehana’061 (US 2007/0028061).
     With respect to claim 2, which further limits claim 1, the combination of claim 1 of the copending Application No. 17,411,472 and Shima’877 does not teach wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory.  
     Takehana’061 has suggested that the data stored in the nonvolatile memory is being copied and stored in the RAM (volatile memory) (paragraph 82).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claim 1 of the copending Application No. 17,411,472 and Shima’877 to store the substitutive process information (the filter data) in the ROM (Fig.1, item 12) and then to copy it to the RAM (Fig.1, item 13) when the printer is turned on (wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory) because this will allow the substitutive process information (the filter data) to be retrieved for substituting the received PJL data more effectively in order to enable the received to be printed.
Claims 1, 3, 6, 7, 10, 11, 13-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6-12, 19 and 20 of the copending Application No.17,411,450 and further in view of Shima’877 (US 2007/0229877).
     With respect to claim 1, claim 1 of the copending Application No.17,411,450 teaches an image forming apparatus comprising: a data interface; a non-volatile memory; and a controller configured to: obtain PJL data via the data interface (claim 1); 
     Claim 1 of the copending Application No.17,411,450 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No.17,411,450 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
     With respect to claim 3, which further limits claim 1, claim 1 of the copending Application No.17,411,450 dose not teach wherein the controller is further configured to: when print data is obtained as well as the obtained PJL data, add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed.  
     Shima’877 teaches add the target (EJL) data to the obtained (EJL) data with reference to the filter data stored in (the storage section) [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)]; and 
     when the added target (EJL)  data is (EJL)  data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target (EJL) data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No.17,411,450 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed) because this will allow the print job to be printed more effectively.
     With respect to claim 6, which further limits claim 1, claim 1 of the copending Application No.17,411,450 does not teaches wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data.  
     Shima’877 teaches wherein the filter data stored in the memory further includes data for associating non-target (EJL) data [regarding to the error type data information shown in Fig.4] with corresponding target (EJL) data [regarding to the substitutive processing data information shown in Fig.4], the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process [the error type data information shown in Fig.4 is considered as the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process], and wherein the controller is further configured to, when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory, convert the obtained (EJL) data into the corresponding target (EJL) data associated with the non-target (EJL) data in the filter data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the copending Application No.17,411,450 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) having the error type information (non-target PJL data with corresponding target PJL data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data) because this will allow the print job to be printed more effectively.
     With respect to claim 7, which further limits claim 6,  claim 6 of the copending Application No.17,411,450 teaches wherein PJL data obtainable by the controller includes: non-omitted-type PJL data with no elements omitted; and omitted-type PJL data with at least one element omitted, wherein the filter data includes a plurality of pieces of non-target PJL data associated with a plurality of pieces of PJL data, the plurality of pieces of PJL data including: first target PJL data associated with the non-omitted-type PJL data; and second target PJL data associated with the omitted-type PJL data, and wherein the controller is further configured to: when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the non-omitted-type PJL data, convert the obtained PJL data into the first target PJL data associated with the non-omitted-type PJL data in the filter data stored in the non-volatile memory; and when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the 41omitted-type PJL data, convert the obtained PJL data into the second target PJL data associated with the omitted-type PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 10, which further limits claim 8, claim 7 of the copending Application No.17,411,450 teaches wherein the controller is further configured to, when determining that there exists non-target PJL data matching the obtained PJL data in the filter data stored in the non-volatile memory, terminate the determination for each of the plurality of pieces of non-target PJL data as to whether the obtained PJL data matches at least a part of one piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 11, which further limits claim 8, claim 8 of the copending Application No.17,411,450 teaches wherein the filter data stored in the non-volatile memory includes: related non-target PJL data having data related to non-target PJL data; 42and related target PJL data associated with the related non-target PJL data, wherein the controller is further configured to: when determining that the obtained PJL data does not match a piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data, determine whether the obtained PJL data matches specific related non-target PJL data having data related to the said piece of non-target PJL data: and when determining that the obtained PJL data matches the specific related non-target PJL data having the data related to the said piece of non-target PJL data, convert the obtained PJL data into related target PJL data associated with the specific related non-target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 13, which further limits claim 8, claim 10 of the copending Application No. 17,411,472 teaches, wherein the filter data includes L (L>2) pieces of non-target PJL data associated with K (K<L) pieces of target PJL data, and wherein the controller is further configured to: obtain L pieces of PJ L data via the data interface, separately L times in a 43one piece-by-one piece basis; each time a single piece of PJL data is obtained, determine which, of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data stored in the non-volatile memory, matches the obtained single piece of PJL data, for each of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data, thereby searching for a corresponding one of the L pieces of non-target PJL data that matches each of the obtained L pieces of PJL data; and when the corresponding one of the L pieces of non-target PJL data is found that matches each of the obtained L pieces of PJL data, convert the obtained L pieces of PJL data into the K pieces of target PJL data associated with the L pieces of non-target PJL data in the filter data stored in the non-volatile memory.  
     With respect to claim 14, which further limits claim 8, claim 11 of the copending Application No.17,411,450 teaches, wherein the filter data includes one or more pieces of non-target PJL data each of which includes L ([>2) pieces of data and is associated with corresponding target PJL data including K (K<L) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes L pieces of data, determine whether the obtained PJL data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including L pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including L pieces of data into the corresponding target PJL data that includes K pieces of data and is associated with the said one piece of non-target PJL data including L pieces of data in the filter data stored in the non-volatile memory.  
     With respect to claim 15, which further limits claim 8, claim 12 of the copending Application No.17,411,450 teaches wherein the filter data includes one or more pieces of non-target PJL data each of which includes K (K<L) pieces of data and is associated with corresponding target PJL data 44including L (L>2) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes K pieces of data, deteimine whether the obtained PJL data matches one piece of non-target PJ L data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including K pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including K pieces of data into the corresponding target PJL data that includes L pieces of data and is associated with the said one piece of non-target PJL data including K pieces of data in the filter data stored in the non-volatile memory.  
     With respect to claim 16, which further limits claim 8, claim 9 of the copending Application No. .17,411,450 teaches wherein the plurality of pieces of non-target PJL data, associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory, are sorted, and wherein the controller is further configured to narrow down the sorted plurality of pieces of non-target PJL data in a binary search method, thereby searching for non-target PJL data matching the obtained PJL data.  
     With respect to claim 17, claim 19 of the copending Application No. 17,411,450 teaches an image forming system comprising: an information processing device; and an image forming apparatus comprising: a data interface; a non-volatile memory: and a controller configured to: obtain PJL data via the data interface. 
     Claim 19 of the copending Application No.17,411,450 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJ L data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of the copending Application No.17,411,450 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
       With respect to claim 18, claim 20 of the copending Application No.17,411,450 teaches a non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an image forming apparatus comprising a data interface and a non- volatile memory, the instructions being configured to, when executed by the processor, cause the image forming apparatus to: obtain PJL data via the data interface.
     Claim 20 of the copending Application No.17,411,450 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of the copending Application No.17,411,450 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
Claim 2 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the copending Application No.17,411,450 Shima’877 (US 2007/0229877) and further in view of Takehana’061 (US 2007/0028061).
     With respect to claim 2, which further limits claim 1, the combination of claim 1 of the copending Application No.17,411,450 and Shima’877 does not teach wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory.  
     Takehana’061 has suggested that the data stored in the nonvolatile memory is being copied and stored in the RAM (volatile memory) (paragraph 82).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claim 1 of the copending Application No.17,411,450 and Shima’877 to store the substitutive process information (the filter data) in the ROM (Fig.1, item 12) and then to copy it to the RAM (Fig.1, item 13) when the printer is turned on (wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory) because this will allow the substitutive process information (the filter data) to be retrieved for substituting the received PJL data more effectively in order to enable the received to be printed.
Claim 4 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the copending Application No.17,411,450, Shima’877 (US 2007/0229877) and further in view of Kojima’281 (US 2005/0073281).
    With respect to claim 4, which further limits claim 3, the combination of claim 1 of the copending Application No.17,411,450 and Shima’877 does not teach wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process.
     Kojima’281 teaches a notification is provided when the error in the printer is being fixed (paragraph 38).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirama’899 and Shima’877 according to the teaching of Kojima’281 to provide notification when the error occurred during printing operation is being fixed because this will allow the user to know the status of the printing operation more effectively.
     The combination of Hirama’899, Shima’877 and Kojima’281 does not teach wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process.
     Since Hirama’899 receives the PJL data via the data interface (paragraph 76), and Shima’877 teaches that the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63) and Kojima’281 teaches a notification is provided when the error in the printer is being fixed (paragraph 38), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to provide notification after adding target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process) because this will allow the user to know the status of the printing operation more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirama’899, Shima’877 and Kojima’281 to provide notification after adding target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process) because this will allow the user to know the status of the printing operation more effectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirama’899 (US 2010/0245899), and further in view of Shima’877 (US 2007/0229877). 
     With respect to claim 1, Hirama’899 teaches an image forming apparatus (Fig.1) comprising: 
     a data interface (Fig.1, item 15); 
     a non-volatile memory (Fig.1, item 12); and 
     a controller (Fig.1, item 11) configured to: 
     obtain PJL data via the data interface (paragraph 76). 
     Hirama’899 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.  
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
     With respect to claim 3, which further limits claim 1, Hirama’899 teaches wherein the controller is further configured to: when print data is obtained as well as the obtained PJL data (paragraph 109), 
     Hirama’899 does not teach add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed.  
     Shima’877 teaches add the target (EJL) data to the obtained (EJL) data with reference to the filter data stored in (the storage section) [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)]; and 
     when the added target (EJL)  data is (EJL)  data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target (EJL) data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add the target PJL data to the obtained PJL data with reference to the filter data stored in the non-volatile memory; and when the added target PJL data is PJL data providing an instruction to change settings for a printing function, change the settings for the printing function in accordance with the instruction provided by the target PJL data, and perform a printing process based on the obtained print data and the printing function for which the settings have been changed) because this will allow the print job to be printed more effectively.
     With respect to claim 5, which further limits claim 1, Hirama’899 does not teach a user interface, wherein the non-volatile memory is configured to store a plurality of types of filter data including the said filter data, and wherein the controller is further configured to receive, via the user interface, an operation to specify filter data from among the plurality of types of filter data stored in the non-volatile memory.  
     Shima’877 teaches a user interface, wherein a memory is configured to store a plurality of types of filter data including the said filter data [regarding to the substitutive processing information as shown in Fig.4 stored in the substantive processing information section (paragraph 55)], and wherein the controller is further configured to receive, via the user interface, an operation to specify filter data from among the plurality of types of filter data stored in the memory (Fig.9 and Fig.14).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to provide a graphical user interface to enable a use to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (a user interface, wherein the non-volatile memory is configured to store a plurality of types of filter data including the said filter data, and wherein the controller is further configured to receive, via the user interface, an operation to specify filter data from among the plurality of types of filter data stored in the non-volatile memory) because this will allow the print job to be printed more effectively.
     With respect to claim 6, which further limits claim 1, Hirama’899 does not teaches wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data.  
     Shima’877 teaches wherein the filter data stored in the memory further includes data for associating non-target (EJL) data [regarding to the error type data information shown in Fig.4] with corresponding target (EJL) data [regarding to the substitutive processing data information shown in Fig.4], the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process [the error type data information shown in Fig.4 is considered as the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process], and wherein the controller is further configured to, when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory, convert the obtained (EJL) data into the corresponding target (EJL) data associated with the non-target (EJL) data in the filter data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) having the error type information (non-target PJL data with corresponding target PJL data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the filter data stored in the non-volatile memory further includes data for associating non-target PJL data with corresponding target PJL data, the non-target PJL data being PJL data not intended for causing the image forming apparatus to perform the particular process, and wherein the controller is further configured to, when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory, convert the obtained PJL data into the corresponding target PJL data associated with the non-target PJL data in the filter data) because this will allow the print job to be printed more effectively.
     With respect to claim 7, which further limits claim 6, Hirama’899 does not teach wherein PJL data obtainable by the controller includes: non-omitted-type PJL data with no elements omitted; and omitted-type PJL data with at least one element omitted, wherein the filter data includes a plurality of pieces of non-target PJL data associated with a plurality of pieces of PJL data, the plurality of pieces of PJL data including: first target PJL data associated with the non-omitted-type PJL data; and second target PJL data associated with the omitted-type PJL data, and wherein the controller is further configured to: when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the non-omitted-type PJL data, convert the obtained PJL data into the first target PJL data associated with the non-omitted-type PJL data in the filter data stored in the non-volatile memory; and when the obtained PJL data is the non-target PJL data associated with the corresponding target PJL data in the filter data stored in the non-volatile memory and is the 41omitted-type PJL data, convert the obtained PJL data into the second target PJL data associated with the omitted-type PJL data in the filter data stored in the non-volatile memory.  
     Shima’877 teaches wherein (EJL) data obtainable by the controller includes: non-omitted-type (EJL) data with no elements omitted [as shown in Fig.5, the received EJL data is being performed substitutive process according to the substitutive processed information. As shown in Fig.4, the substitutive processed information including the non-omit elements and omit element. Therefore, the received EJL data is considered having both of the non-omit elements and omit element]; and 
     omitted-type (EJL) data with at least one element omitted [as shown in Fig.4, when error type is out of stapler in the received EJL data, the substitutive process for the out of stapler error is omitting stapler binding. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the received EJL data having the stapler binding command for a print job and the printer is out of stapler, the stapler binding command in the EJL data is considered being omitted because this will allow the received print to be processed more effectively], 
     wherein the filter data includes a plurality of pieces of non-target (EJL) data associated with a plurality of pieces of (EJL) data [the error type data information in the substitutive processed information (filter data) shown in Fig.4 is considered as the non-target (EJL) data being (EJL) data not intended for causing the image forming apparatus to perform the particular process], the plurality of pieces of (EJL) data including: 
     first target (EJL) data associated with the non-omitted-type PJL data [regarding to the error type data information except the error type for the out of stapler error in the substitutive processed information (filter data) shown in Fig.4]; and 
     second target (EJL) data associated with the omitted-type (EJL) data [regarding to the error type for the out of stapler error in the substitutive processed information (filter data) shown in Fig.4], and wherein the controller is further configured to: 
     when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory and is the non-omitted-type (EJL) data, convert the obtained (EJL) data into the first target (EJL) data associated with the non-omitted-type (EJL) data in the filter data stored in the memory [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job and the received EJL data is the non-omitted-type (EJL) data in the filter data stored in the memory (Fig.5, step S130 and S140, paragraphs 54-63)]; 
and 
     when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory and is the 41omitted-type (EJL) data, convert the obtained PJL data into the second target (EJL) data associated with the omitted-(EJL) PJL data in the filter data stored in the memory [as shown in Fig.4, when the error type for the out of stapler error in the received EJL data, the stapler setting in the EJL data is being omitted. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a EJL data to omit the staple setting when the received EJL data having the stapler setting (when the obtained (EJL) data is the non-target (EJL) data associated with the corresponding target (EJL) data in the filter data stored in the memory and is the 41omitted-type (EJL) data, convert the obtained PJL data into the second target (EJL) data associated with the omitted-(EJL) PJL data in the filter data stored in the memory) because this will allow the print job to be processed more effectively.]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job because this will allow the print job to be printed more effectively.
     With respect to claim 8, which further limits claim 7, Hirama’899 does not teach wherein the controller is further configured to determine whether the obtained PJL data matches at least a part of one piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory, for each of the plurality of pieces of non-target PJL data, and wherein the filter data is further configured in such a manner that determination as to whether the obtained PJL data matches at least a part of the non-omitted-type PJL data associated with the first target PJL data in the filter data stored in the non-volatile memory is made in priority to determination as to whether the obtained PJL data matches at least a part of the omitted-type PJL data associated with the second target PJL data in the filter data.  
     Shima’877 teaches wherein the controller is further configured to determine whether the obtained (EJL) data matches at least a part of one piece of non-target (EJL) data among the plurality of pieces of non-target (EJL) data associated with the plurality of pieces of target (EJL) data in the filter data stored in the memory, for each of the plurality of pieces of non-target (EJL) data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63), Therefore, the received EJL data is considered to compare with the stored substitutive process information (the filter data) in order to perform the substitution processed], and 
     wherein the filter data is further configured in such a manner that determination as to whether the obtained (EJL) data matches at least a part of the non-omitted-type (EJL) data [As shown in Fig.4, the substitutive processed information including the non-omit elements and omit element] associated with the first target (EJL) data in the filter data stored in the memory is made in priority to determination as to whether the obtained (EJL) data matches at least a part of the omitted-type (EJL) data [As shown in Fig.4, the substitutive processed information including the non-omit elements and omit element] associated with the second target (EJL) data in the filter data (paragraph 57).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job because this will allow the print job to be printed more effectively.
     With respect to claim 17, Hirama’899 teaches an image forming system (paragraph 69) comprising: 
     an information processing device (paragraph 69); and 
     an image forming apparatus (Fig.1) comprising: 
     a data interface (Fig.1, item 15); 
     a non-volatile memory (Fig.1, item 12); and 
     a controller (Fig.1, item 11) configured to: 
     obtain PJL data via the data interface (paragraph 76). 
     Hirama’899 does not teach add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data.  
     Shima’877 teaches add target (Epson Job Language (EJL)) data to the obtained (EJL) data with reference to filter data stored in (the storage section), the target PJL data being (EJL) data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data [the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirama’899 according to the teaching of Shima’877 to add target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (add target PJL data to the obtained PJL data with reference to filter data stored in the non-volatile memory, the target PJL data being PJL data intended for causing the image forming apparatus to perform a particular process, the filter data including data for adding the target PJL data to the obtained PJL data) because this will allow the print job to be printed more effectively.
     With respect to claim 18, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 18 claims how the image forming apparatus of claim 1 executes to process the received PJL data.  Claim 18 is obvious in view of Hirama’899 and Shima’877 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirama’899 (US 2010/0245899), Shima’877 (US 2007/0229877) and further in view of Takehana’061 (US 2007/0028061).
     With respect to claim 2, which further limits claim 1, the combination of Hirama’899 and Shima’877 does not teach wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory.  
     Takehana’061 has suggested that the data stored in the nonvolatile memory is being copied and stored in the RAM (volatile memory) (paragraph 82).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirama’899 and Shima’877 according to the teaching of Takehana’061 to store the substitutive process information (the filter data) in the ROM (Fig.1, item 12) and then to copy it to the RAM (Fig.1, item 13) when the printer is turned on (wherein the controller is further configured to, when the image forming apparatus is booted, read the filter data from the non-volatile memory, and develop the read filter data in a volatile memory) because this will allow the substitutive process information (the filter data) to be retrieved for substituting the received PJL data more effectively in order to enable the received to be printed.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirama’899 (US 2010/0245899), Shima’877 (US 2007/0229877) and further in view of Kojima’281 (US 2005/0073281).
    With respect to claim 4, which further limits claim 3, the combination of Hirama’899 and Shima’877 does not teach wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process.
     Kojima’281 teaches a notification is provided when the error in the printer is being fixed (paragraph 38).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirama’899 and Shima’877 according to the teaching of Kojima’281 to provide notification when the error occurred during printing operation is being fixed because this will allow the user to know the status of the printing operation more effectively.
     The combination of Hirama’899, Shima’877 and Kojima’281 does not teach wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process.
     Since Hirama’899 receives the PJL data via the data interface (paragraph 76), and Shima’877 teaches that the substitute EJL data is being added to the received EJL data according the substitutive process information (the filter data) to enable the printer to print the received print job when the received EJL data is not able to enable the printer to print the received job (Fig.5, step S130 and S140, paragraphs 54-63) and Kojima’281 teaches a notification is provided when the error in the printer is being fixed (paragraph 38), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to provide notification after adding target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process) because this will allow the user to know the status of the printing operation more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hirama’899, Shima’877 and Kojima’281 to provide notification after adding target PJL data to the received PJL data according to the substitutive process information (the filter data) stored in a non-volatile memory to the enable the printer to print the received print job when the received PJL data is not able to enable the printer to print the received job (wherein the controller is further configured to, when the added target PJL data is PJL data instructing notification of additional information regarding the printing process, provide a notification of the additional information regarding the printing process) because this will allow the user to know the status of the printing operation more effectively.
Claim objection
Claim 9 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the controller is further configured to, before converting the obtained PJL data, rearrange the filter data in such a manner that the determination as to whether the obtained PJL data matches at least a part of the non-omitted-type PJL data associated with the first target PJL data in the filter data stored in the non-volatile memory is made in priority to the determination as to whether the obtained PJL data matches at least a part of the omitted-type PJL data associated with the second target PJL data in the filter data.” Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.
Claim 10 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the controller is further configured to, when determining that there exists non-target PJL data matching the obtained PJL data in the filter data stored in the non-volatile memory, terminate the determination for each of the plurality of pieces of non-target PJL data as to whether the obtained PJL data matches at least a part of one piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory.” Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.  
Claim 11 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the filter data stored in the non-volatile memory includes: related non-target PJL data having data related to non-target PJL data; 42and related target PJL data associated with the related non-target PJL data, wherein the controller is further configured to: when determining that the obtained PJL data does not match a piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data, determine whether the obtained PJL data matches specific related non-target PJL data having data related to the said piece of non-target PJL data: and when determining that the obtained PJL data matches the specific related non-target PJL data having the data related to the said piece of non-target PJL data, convert the obtained PJL data into related target PJL data associated with the specific related non-target PJL data in the filter data stored in the non-volatile memory.” Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.   
Claim 12 is objected to as being dependent upon a rejected base claim 11 because the prior art of record does not teach “wherein the controller is further configured to: store the filter data in the non-volatile memory, with an index being associated with each of the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data: when determining that the obtained PJL data does not match a piece of non-target PJL data among the plurality of pieces of non-target PJL data associated with the plurality of pieces of target PJL data in the filter data, search for related non-target PJL data having data related to the said piece of non-target PJL data, based on the index associated with the said piece of non-target PJL data, and determine whether the obtained PJL data matches the related non-target PJL data found in the searching: and when determining that the obtained PJL data matches the found related non-target PJL data, convert the obtained PJL data into related target PJL data associated with the found related non-target PJL data in the filter data stored in the non-volatile memory.” Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.     
Claim 13 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the filter data includes L (L>2) pieces of non-target PJL data associated with K (K<L) pieces of target PJL data, and wherein the controller is further configured to: obtain L pieces of PJ L data via the data interface, separately L times in a 43one piece-by-one piece basis; each time a single piece of PJL data is obtained, determine which, of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data stored in the non-volatile memory, matches the obtained single piece of PJL data, for each of the L pieces of non-target PJL data associated with the K pieces of target PJL data in the filter data, thereby searching for a corresponding one of the L pieces of non-target PJL data that matches each of the obtained L pieces of PJL data; and when the corresponding one of the L pieces of non-target PJL data is found that matches each of the obtained L pieces of PJL data, convert the obtained L pieces of PJL data into the K pieces of target PJL data associated with the L pieces of non-target PJL data in the filter data stored in the non-volatile memory.” Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.     
Claim 14 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the filter data includes one or more pieces of non-target PJL data each of which includes L ([>2) pieces of data and is associated with corresponding target PJL data including K (K<L) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes L pieces of data, determine whether the obtained PJL data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including L pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes L pieces of data and is associated with the corresponding target PJL data including K pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including L pieces of data into the corresponding target PJL data that includes K pieces of data and is associated with the said one piece of non-target PJL data including L pieces of data in the filter data stored in the non-volatile memory.” Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.      
Claim 15 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the filter data includes one or more pieces of non-target PJL data each of which includes K (K<L) pieces of data and is associated with corresponding target PJL data 44including L (L>2) pieces of data, and wherein the controller is further configured to: when the obtained PJL data includes K pieces of data, deteimine whether the obtained PJL data matches one piece of non-target PJ L data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non- volatile memory; and when determining that the obtained PJL data including K pieces of data matches one piece of non-target PJL data among the one or more pieces of non-target PJL data each of which includes K pieces of data and is associated with the corresponding target PJL data including L pieces of data in the filter data stored in the non-volatile memory, convert the obtained PJL data including K pieces of data into the corresponding target PJL data that includes L pieces of data and is associated with the said one piece of non-target PJL data including K pieces of data in the filter data stored in the non-volatile memory.” Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.      
Claim 16 is objected to as being dependent upon a rejected base claim 8 because the prior art of record does not teach “wherein the plurality of pieces of non-target PJL data, associated with the plurality of pieces of target PJL data in the filter data stored in the non-volatile memory, are sorted, and wherein the controller is further configured to narrow down the sorted plurality of pieces of non-target PJL data in a binary search method, thereby searching for non-target PJL data matching the obtained PJL data.” Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Nonstatutory Double Patenting rejection are being overcome.       
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamura’718 (US 2003/0189718) teaches To automatically set a binding margin (blank from a folding line of a sheet center) sheet by sheet in the case of performing middle binding booklet printing, there is provided an information processing apparatus having: means for receiving designation of the middle binding booklet printing; memory means for storing a preset blank adjustment amount in booklet printing; and blank adjusting means for, when the designation of the middle binding booklet printing is received, automatically adjusting a blank amount from a binding position sheet by sheet on the basis of the blank adjustment amount stored in the memory means.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674